Case 1:20-cv-20078-RNS Document 38 Entered on FLSD Docket 05/04/2021 Page 1 of 4




                            United States District Court
                                      for the
                            Southern District of Florida

   Maria Dolores Canto Marti,            )
   Plaintiff,                            )
                                         )
   v.                                    ) Civil Action No. 20-20078-Civ-Scola
                                         )
   Iberostar Hoteles y Apartamentos      )
   S.L., Defendant.                      )
                 Order Denying Renewed Motion to Vacate Stay
         This matter is before the Court upon the Plaintiff’s renewed motion to
  vacate stay and to certify the Court’s stay orders for interlocutory appeal,
  pursuant to 28 U.S.C. § 1982. The Court construes the Plaintiff’s motion as a
  motion to reconsider its prior order denying the Plaintiff’s motion to vacate
  (ECF No. 25.) For reasons stated herein, the Court denies the Plaintiff’s
  motion. (ECF No. 32.)
         The decision to grant or deny a motion for reconsideration is committed
  to the district court’s sound discretion. See Chapman v. AI Transport, 229 F.3d
  1012, 1023-24 (11th Cir. 2000) (reviewing reconsideration decision for abuse of
  discretion). Reconsideration is appropriate only in very limited circumstances,
  such as where “the Court has patently misunderstood a party, where there is
  an intervening change in controlling law or the facts of a case, or where there is
  manifest injustice.” See Vila v. Padron, 2005 WL 6104075, at *1 (S.D. Fla. Mar.
  31, 2005) (Altonaga, J.). “Such problems rarely arise and the motion to
  reconsider should be equally rare.” See id. (citation omitted). To obtain
  reconsideration, “the party must do more than simply restate its previous
  arguments, and any arguments the party failed to raise in the earlier motion
  will be deemed waived.” See id. “[A] motion for reconsideration should not be
  used as a vehicle to present authorities available at the time of the first
  decision or to reiterate arguments previously made.” Z.K. Marine Inc. v. M/V
  Archigetis, 808 F. Supp. 1561, 1563 (S.D. Fla. 1992) (Hoeveler, J.).
         At the outset, the Court notes that the Plaintiff has repeatedly, despite
  the Court’s most recent order seeking to clarify any confusion, maintained its
  position that this matter will be stayed for as long as it takes for the European
  Union to grant Iberostar’s request for authorization to proceed with this
  lawsuit. (ECF No. 32, at 1.) While the Court did use this language in its initial
  stay order, in its subsequent order denying the Plaintiff’s motion to vacate stay,
  the Court stated “the stay would extend only as long as it took for the
Case 1:20-cv-20078-RNS Document 38 Entered on FLSD Docket 05/04/2021 Page 2 of 4




  European Commission to decide on Iberostar’s request for authorization” (ECF
  No. 25, at 1) (emphasis added) and later in that same order stated again that
  the stay would be in place “until such time as the European Commission
  issues a decision on Iberostar’s application.” (ECF No. 25, at 4) (emphasis
  added). For the avoidance of doubt and to alleviate any confusion, the Court
  notes that this matter will proceed once the European Commission reaches a
  decision, regardless of whether that decision is or is not favorable to Iberostar.
  Iberostar has acknowledged and accepted this and stated as much in its
  briefing. (ECF No. 33, at 2 (“The Stay is not immoderate for multiple
  reasons . . . the Court noted the stay will extend only as long as it takes for the
  Commission to decide on Iberostar’s Application.”) (emphasis added).)
         The Court has reviewed the Plaintiff’s renewed motion and finds it does
  not meet the standard for reconsideration of the Court’s prior order. Other than
  the passage of additional time, the circumstances presented by this matter
  have not changed. This matter will move forward upon the European
  Commission’s decision. Given the Court’s concerns relating to international
  comity and in consideration of the “speculative nature of the harm alleged by
  the Plaintiff” should the stay not be lifted “and the immediate and concrete
  harm faced by the Defendant” if the stay is lifted, among other considerations
  stated in the Court’s prior order, the Court is unmoved that its decision to
  maintain the stay in this matter was incorrect or warrants reconsideration.
  (ECF No. 25, at 4.)
         The Court next turns to the Plaintiff’s request that the Court certify its
  decision for interlocutory appeal to the Eleventh Circuit. The Defendant states
  it intends to seek review of the question of “whether it is proper to stay a case
  arising out of the Helms-Burton Act pending authorization from the European
  Commission to an EU Defendant to participate in the case, pursuant to the EU
  Blocking Regulation, which was passed specifically to counter the effects of the
  Helms-Burton Act.” (ECF No. 32, at 23 (emphasis added).) As the Court noted
  above, the question proposed by the Plaintiff, as formulated, does not
  accurately capture the Court’s stay order in this matter. Nonetheless, the Court
  considers the Plaintiff’s request for certification of this question for
  interlocutory appeal.
         Under 28 U.S.C. § 1292(b), when the Court issues an “order not
  otherwise appealable under this section, shall be of the opinion that such order
  involves a controlling question of law as to which there is substantial ground
  for difference of opinion and that an immediate appeal from the order may
  material advance the ultimate termination of the litigation, he shall so state in
  writing in such order.” 28 U.S.C § 1292(b). As further set forth below, the Court
Case 1:20-cv-20078-RNS Document 38 Entered on FLSD Docket 05/04/2021 Page 3 of 4




  denies the request to certify its decision staying this matter for interlocutory
  appeal.
          In determining whether to certify a question for interlocutory appeal, the
  Eleventh Circuit has stated “[t]hree factors are relevant in deciding whether an
  order merits interlocutory review under § 1292(b): (1) whether the case
  presents a controlling question of law; (2) whether there is a substantial ground
  for difference of opinion; and (3) whether the appeal will materially advance the
  ultimate termination of the litigation.” Simpson v. Carolina Builders Corp., 222
  F. App’x 924, 925 (11th Cir. 2007) (internal quotations omitted). There is a
  “strong presumption against interlocutory appeals, and both the district and
  circuit courts are afforded substantial discretion in certifying issues for this
  purpose.” Havana Docks Corp. v. Carnival Corp., No. 19-21724-Civ, 2020 WL
  3489371, at *2 (S.D. Fla. June 26, 2020) (Bloom, J.). The standard is
  conjunctive, meaning if any element is not satisfied, the Court must deny
  interlocutory review. Id.
          Whether a stay is justified is a fact and case-specific inquiry that is
  subject to the judgment of the Court. (See ECF No. 25, at 2.) Given this, the
  Court finds that the Plaintiff has failed to show there is a controlling question
  of law at issue for interlocutory appeal as the Circuit would need to delve “into
  the record in order to discern the facts of the underlying case.” Havana, 2020
  WL 3489371, at *2. Therefore, the Plaintiff has failed to satisfy the first factor
  justifying certification of a question for interlocutory appeal. Even so, the Court
  notes that “questions of first impression or the absence of binding authority on
  an issue, without more, are insufficient” to satisfy the second element for
  interlocutory appeal. Id. The Plaintiff, therefore, would also be unable to satisfy
  the second factor relating to certification for interlocutory appeal. Indeed, the
  parties appear to agree that there is a lack of District Court and Circuit Court
  precedent on the question at issue, but the Court notes that under Eleventh
  Circuit precedent, that fact, standing alone is insufficient to justify certifying
  this question for interlocutory review. Finally, the Court finds that the
  certification of interlocutory appeal would not meaningfully advance the
  ultimate termination of the litigation at issue between the parties. Resolution of
  this question by the Circuit will not result in the early termination of this
  litigation or obviate the need for a trial. Id. Rather, this could cause further
  delay in moving these proceedings forward, and moreover could result in the
  waste of judicial resources. For instance, if the European Commission reaches
  a decision while the proposed question is pending before the Eleventh Circuit,
  the issue could become moot as this question would no longer be at issue
  between the parties.
Case 1:20-cv-20078-RNS Document 38 Entered on FLSD Docket 05/04/2021 Page 4 of 4




         The Court therefore denies the Plaintiff’s motion to vacate stay and for
  certification of the Court’s stay orders for interlocutory appeal. (ECF No. 32.)
  The Court directs Iberostar to continue to submit status reports on its request
  for authorization every 30 days, consistent with the Court’s prior stay orders
  (ECF Nos. 17, 25.)
        Done and ordered at Miami, Florida on May 3, 2021.

                                             ________________________________
                                             Robert N. Scola, Jr.
                                             United States District Judge
